DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 6/13/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/16/2022 listed below have been reconsidered as indicated:
a)	The rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments to the claims.

b)	The rejections of claims 1-4, 6-9, 11-14, 19-26, 28-29 and 33-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Election/Restrictions
The election of species requirement of 11/8/2021 is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “first selected cell line” rather than “selected first cell line”.
Appropriate correction is required.

Claim 28 is objected to because of the following informalities: the claim recites “from selected first cell line” in line 15 rather than “from the pre-selected first cell line”.
Appropriate correction is required.

Claim 28 is objected to because of the following informalities: the claim recites “from the selected second cell line” in line 25 rather than “from the pre-selected second cell line”.
Appropriate correction is required.

The following objections have been maintained.
Claim 26 is objected to because of the following informalities: the claim recites “analyze” rather than “analyzing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following rejections have been modified.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the claim states the control sample is “human urine” and/or “synthetic urine”. The “control plasma” is isolated from the control sample as required claim 20. The term “control plasma” is interpreted in view of the specification (p. 5, 6 and 20) as not being “plasma” per se but rather as a fluid or a biological fluid that contains or is combined with the control markers. However, the instant specification does not describe isolating urine or synthetic urine from a control sample, but rather describes the human urine or synthetic urine as being the “control plasma” itself (para. 46). Thus, the use of urine or synthetic urine as a control sample from which control plasma is isolated is not supported by the instant specification.
Regarding claim 23, the claim states the control sample is “synthetic urine”. The instant specification does not describe, and the ordinary artisan would not appreciate, how to isolate control plasma from synthetic urine because the instant specification describes the synthetic urine as control plasma itself.
Amending claim 1 to recite a set of “providing” or “obtaining” the isolated control plasma and having claim 20 recite “wherein the isolated control plasma is human urine or synthetic urine” may aid in overcoming these rejections.

Response to the traversal of the written description rejection
	The Remarks argue urine and synthetic urine are viable controls because they contain nucleic acids (p. 10).
	The arguments have been fully considered but are not persuasive. The claims are not supported by the instant specification because the instant specification does not describe isolating “control plasma” from urine or synthetic urine. Urine is described as a sample and synthetic urine is described as “control plasma” as noted above. The instant specification does not support the isolation of “control plasma” from urine or synthetic urine.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claim states “comparing the indicated percentage of the first control marker in the noninvasive molecular control to a threshold of the first control marker in the sample” in terms how the determining the presence or absence of the condition of interest is performed. It is unclear how the step of determining is related to the steps of quantifying a first control marker in the sample and in the noninvasive molecular control. Is a threshold of the first control marker in the sample related to the quantifying of the first control marker in the sample? Is a threshold intended to be the quantified first control marker in the sample?
Regarding claim 24, the claim states “wherein predetermining of the noninvasive molecular control comprises:…”. The only mention of “predetermine” in any context is “a predetermined threshold of the first control marker in the sample”. However, the steps for “predetermining of the noninvasive molecular control” conclude with a combining step that aims to “produce the noninvasive molecular control”. It is unclear how “a predetermined threshold of the first control marker in the sample” relates to steps aimed to produce the noninvasive molecular control. The noninvasive molecular control and the sample are two separate elements.
If applicant intends the claim to further require performing steps of producing the noninvasive molecular control, it is suggested the claim be amended, for example, to recite “further comprising producing the noninvasive molecular control by: predetermining a positive control…”.
Claims 25-27 and 29 depend from claims 24 and are rejected for the same reasons outlined above.
Regarding claim 28, the claim states “comparing the indicated percentage of the secondary control marker in the noninvasive molecular control to a predetermined threshold of the control marker in the sample” in terms how the determining the presence or absence of the condition of interest is performed. It is unclear how the step of determining is related to the steps of quantifying a second control marker in the sample and in the noninvasive molecular control. Is an indicated percentage of the secondary control marker in the noninvasive molecular control related to the quantifying of the first control marker in the noninvasive molecular control? Is the predetermined threshold of the secondary control marker in the sample related to the quantifying of the secondary control marker in the sample?
Regarding claim 28, the claim states “predetermining of the noninvasive molecular control comprises:…”. The only mention of “predetermine” in any context is “a predetermined threshold of the control marker in the sample”. However, the steps for “predetermining the noninvasive molecular control” conclude with a combining step that aims to “produce the noninvasive molecular control”. It is unclear how “a predetermined threshold of the control marker in the sample” relates to steps aimed to produce the noninvasive molecular control”. The noninvasive molecular control and the sample are two separate elements.
Regarding claim 28, the claim recites “the selected first cell line”. The recitation lacks proper antecedent basis as the claim previously set forth “pre-selecting a first cell line”.
Regarding claim 28, the claim recites “the selected second cell line” in lines 22 and 23. The recitation lacks proper antecedent basis as the claim previously set forth “pre-selecting a second cell line”.

Response to the traversal of the indefiniteness rejections
	The Remarks argue the amendments to the claims obviate the rejections (p. 11-15).
	The arguments have been fully considered but are not persuasive. The claims remain rejected for the reasons provided above.

Double Patenting
Applicant is advised that should claim 25 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The claims both depend from claim 24 and recite substantially the same language.

Conclusion
	Claims 1-14, 19, 21-22 and 33-35 are free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634